Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2 to 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fisher, et al. (U.S. Pre-Grant Publication 2013/0040660 A1).
As to Claims 2, 9, and 16: Fisher discloses all of the limitations of these claims, but lacks specificity as to the focusing and defocusing of the displays as claimed.  Fisher teaches a system for streaming to a community (Abst., Clm. 1).  Fisher teaches a processor (Paras. 65 & 66; computers 510, 520, Fig. 5, Para. 209); a data storage device to (Para. 66) store a plurality of incoming data sets from a plurality of devices, wherein each data set identifies a media instance (first and second image sets from respective devices having respective GPS locations, Para. 62; each data set also defined by time, Para. 63; Abst.; Clm. 1).  Fisher teaches a publisher located on the data storage device to direct the exchange of communications received at the data storage device by sharing the media instances from the plurality of devices in a single 
Halliday, however, discloses the focused and unfocused display panels as claimed.  Halliday teaches a focused panel and an unfocused panel and provide broadcaster input to viewers of the focused panel of the single unified display, wherein unfocused panel may replace and become the focused panel based on a detected panel selection (Fig. 1, plurality of panels on screen from respective users 105 and 103, each with respective date, time, and place stamp of content, 123, 125, 127, etc.; Fig. 2, showing focused media content at center of screen with time stamp April 16, 10:31 P.M., and unfocused panels with time stamps of April 11, 9:41 A.M. and Mar. 17, 1:18 P.M.).  Para. 165 of Halliday referring to Fig. 2 and describing the focusing and defocusing of posts as claimed: “FIG. 2 shows an example of switching between posting anonymously and non-anonymously using the same application according to one embodiment. For example, the user may choose to post a message anonymously and post another message non-anonymously. The system is configured to present the posted messages accordingly, without revealing any link between the posted messages.”  The passage describes switching from an initially focused panel from the user Rodesse to an initially unfocused panel from an anonymous user, with the initially unfocused panel from the anonymous user becoming focused.  The examiner is interpreting the selection of the focused panel as being made by the system based on which events or objects are drawing the most interest from the client users.  It would have been obvious to one of ordinary skill in the art before the The method of claim 9, wherein the third-party is a broadcaster, and the broadcaster receives the location and level of interest in one or more objects of interest to assist in determining which object to focus on for broadcasting to a viewing audience.”  The proposed modification would use Fisher’s analysis of client user interest in places or events to determine which streams are focused for broadcast and display to other client users; data streams of places and events with less interest would be defocused or displayed less prominently to client users.  Fig. 7 of Halliday describes aggregating inputs from client users (Paras. 175 to 178), similar to that of Fisher (Paras. 41 to 43).  The advantage of this modification would be to focus on the users’ client devices the stream or content receiving the most interest from users at any given time, while defocusing or deemphasizing content with lesser interest.  This could be advantageous for making announcements or simply making sure that content is matched to as many interested users as possible.  
As to Claims 3, 10, and 17: Para. 20 of Fisher describes acquiring video streams.  Fig. 7 of Fisher describes data coming from additional devices (second stream of data acquired in real time, Para. 212).  Claim 6 of Fisher describes acquiring a stream of data from a plurality of image devices, including the first and second image capture devices, such data including time data for each frame; the examiner is interpreting this as a stream of video data.  Halliday discloses at Fig. 2 and Para. 165, switching between focused and unfocused windows bearing separate messages from separate 
As to Claims 4, 11, and 18:  Para. 20 of Fisher describes acquiring video streams.  Fig. 7 of Fisher describes data coming from additional devices (second stream of data acquired in real time, Para. 212).  Claim 6 of Fisher describes acquiring a stream of data from a plurality of image devices, including the first and second image capture devices, such data including time data for each frame; the examiner is interpreting this as a stream of video data.     
As to Claims 5 and 12: Halliday discloses at Fig. 1 and Para. 152 that the stream of data can be image, text, or video.
As to Claim 6, 13, and 19: Fig. 1 of Halliday shows a focused message 107 from user 105 and an unfocused message from user 103, with user 103’s message off-screen (Paras. 150 to 154).  A sort button 133 can be used to sort the posts presented by the streamer (Para. 164).  Para. 19 describes the posts being shown in a sequential manner (open post followed by an anonymous post).  
As to Claims 7, 14, and 20: Fig. 2 of Halliday shows the positions of the focused and unfocused message boxes switched in the sense that the message box being read is brought to the fore with the inactive message boxes recessed and not fully visible.  The message boxes are switched as discussed above.  
As to Claims 8, 15, and 21: Fig. 1 of Halliday shows the focused message 107 of user 105 including chat box 109, along with the unfocused message of user 103 in the same display 100 (Paras. 150 to 158).  Fig. 2 has a similar disclosure.  

Conclusion
The examiner has reviewed the specification and believes that a positive selection of a panel to be focused such as cited in Para. 64 of the specification (2019/0251782 A1) in the independent claims will render them allowable.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D HOEL whose telephone number is (571)272-5961.  The examiner can normally be reached on M-F 8:00 A.M.-4:30 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/M.D.H/Examiner, Art Unit 3715                                                                                                                                                                                                        /DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715